Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 16-35 are pending as of the reply filed on 11/30/20. Claims 1-15 are canceled. 
The terminal disclaimer filed on 11/30/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of appl. 16876446; USP 10653662; USP 10493053; USP 10251859; USP 9107898; USP 8513299; USP 9498462; USP 10143676; USP 9486437; USP 9463181; USP 9801847; USP 9861607; and USP 10238620 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejections over the claims of appl. 16876446; USP 10653662; USP 10493053; USP 10251859; USP 9107898; USP 8513299; USP 9498462; USP 10143676; USP 9486437; USP 9463181; USP 9801847; USP 9861607; and USP 10238620 are withdrawn in consideration of the terminal disclaimer.

The objection to the specification is withdrawn in consideration of the amendments to the specification. The amendment to the specification, filed on 11/30/20, is acknowledged and accepted. 

Claims 16-35 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art doesn’t teach or suggest the claimed method of treating insomnia wherein the patient has difficulty staying asleep during the final 60 minutes of a desired 8-hour sleep period, which comprises administering doxepin at a dose of about 1-7 mg., wherein the doxepin is in the form of a geometric isomer mixture comprising about 88.3%-100% of the trans-(E)-isomer. The closest prior art is Kavey, USP 5,502,047; and Bernstein, US 20040097488.  Kavey teaches treating chronic insomnia comprising administering doxepin HCl at a daily dose of 0.5-20 mg., but does not teach or suggest doxepin for treating insomnia in patients having difficulty staying asleep during the final 60 minutes of a desired 8-hour sleep period; Kavey is also silent regarding the geometric isomer mixture comprising about 88.3%-100% of the trans-(E)-isomer. Bernstein teaches the cis isomer of doxepin to exhibit less sedation compared to the trans isomer, but does not teach or suggest treating insomnia wherein the patient has difficulty staying asleep during the final 60 minutes of a desired 8-hour sleep period. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 16-35 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627